USCA11 Case: 22-11380    Document: 58-1     Date Filed: 12/29/2022   Page: 1 of 6




                                               [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-11380
                          Non-Argument Calendar
                          ____________________

       REBECCA L. HEIKKA,
                                                     Plaintiff-Appellant,
       versus
       SAFECO INSURANCE COMPANY OF ILLINOIS,


                                                   Defendant-Appellee.


                          ____________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                    D.C. Docket No. 0:21-cv-61885-AHS
                          ____________________
USCA11 Case: 22-11380         Document: 58-1        Date Filed: 12/29/2022         Page: 2 of 6




       2                          Opinion of the Court                      22-11380


       Before WILSON, LUCK, and BLACK, Circuit Judges.
       PER CURIAM:
              After Safeco Insurance Company of Illinois (Safeco) re-
       moved Rebecca Heikka’s complaint to federal court, it moved to
       dismiss the lawsuit as duplicative of another action pending in state
       court. The district court granted the motion and dismissed the re-
       moved action with prejudice. Heikka appeals from the dismissal,
       and after careful review, we affirm.
                                I. BACKGROUND
              Heikka and the district court have described the history of
       these cases as “long and sordid.” It began with a 2007 drunk driving
       accident in which Safeco’s insured hit Heikka. Since then, Heikka,
       Safeco, and Safeco’s insured have been litigating this dispute—
       mostly in state court. We begin with an overview of the four stages
       in the litigation relevant to this appeal: (1) Heikka’s 2007 Original
       Action, (2) Safeco’s 2009 Declaratory Judgment Action,
       (3) Heikka’s 2019 Bad Faith Action, and (4) Heikka’s 2021 Bad Faith
       Action. 1


       1 Heikka has twice moved to supplement the record on appeal. Her first mo-
       tion to supplement the record was granted, and she filed an amended appellate
       brief in August 2022. Safeco then filed its response brief. When Heikka filed
       her reply brief, however, she also moved to further supplement the record
       with a motion in limine filed by Safeco in May 2022. Safeco opposes further
       supplementation and asks us to strike the parts of Heikka’s reply brief relying
       on the motion in limine. Heikka did not present the motion in limine with
       her first motion to supplement nor did she raise the issue in her initial brief.
USCA11 Case: 22-11380         Document: 58-1          Date Filed: 12/29/2022          Page: 3 of 6




       22-11380                    Opinion of the Court                                 3

              Shortly after the accident in early 2007, Safeco tendered a
       check for the insurance policy’s liability limit with a proposed re-
       lease of claims. The parties, however, disagreed about whether
       they ever reached a settlement on the release. A few months later,
       Heikka filed the 2007 Original Action in state court against Safeco’s
       insured, alleging one count of negligence. Safeco was not named
       as a defendant in the Original Action, but it provided legal repre-
       sentation and moved to enforce the settlement as well as for sum-
       mary judgment for its insured. Following an evidentiary hearing,
       the state trial court denied those motions in 2008, and proceedings
       continued in the 2007 Original Action.
              A year later, Safeco and its insured filed the 2009 Declaratory
       Judgment Action as a separate complaint to enforce the purported
       settlement before a different state trial judge. In 2012, after finding
       there was no enforceable settlement, the state court entered judg-
       ment in favor of Heikka as to the Declaratory Judgment Action.
              In 2016, a third state trial judge awarded attorneys’ fees to
       Heikka, finding the Declaratory Judgment Action was not made in



       See Schwartz v. Millon Air, Inc., 341 F.3d 1220, 1225 n.4 (11th Cir. 2003) (ex-
       plaining we rarely supplement the record to include material that was not be-
       fore the district court); Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 683
       (11th Cir. 2014) (explaining we generally refuse to consider issues raised for
       the first time in a reply brief). We see no reason to depart from our general
       rules. Heikka’s second motion to supplement is DENIED, and Safeco’s mo-
       tion to strike is GRANTED to the extent we will not consider the arguments
       related to the motion in limine.
USCA11 Case: 22-11380      Document: 58-1     Date Filed: 12/29/2022     Page: 4 of 6




       4                      Opinion of the Court                 22-11380

       good faith because “Safeco should not get ‘a second bite at the ap-
       ple’” after the motion to enforce the declaratory judgment in the
       2007 Original Complaint had been denied.
               Following a jury verdict against Safeco’s insured in 2019, the
       state court entered judgment in favor of Heikka for over $1 million
       in the 2007 Original Action. The court reserved jurisdiction to al-
       low Heikka to amend her pleadings to allege bad faith claims.
               Heikka filed an amended complaint in the 2007 Original Ac-
       tion to add a statutory bad faith claim and a common law bad faith
       claim against Safeco. We will refer to these newly alleged bad faith
       claims as the 2019 Bad Faith Action. With respect to the common
       law claim, Heikka alleged Safeco failed to settle her claim against
       the insured, made misrepresentations to the court in an attempt to
       defeat the settlement agreement, and engaged in unfair and decep-
       tive trade practices.
               Two years later, Heikka filed the 2021 Bad Faith Action as a
       new complaint against only Safeco. The 2021 Bad Faith Action al-
       leged a single claim of common law bad faith and included many
       of the same allegations as the common law bad faith claim in the
       2019 Bad Faith Action. The main difference is found in subpara-
       graphs I-N, adding allegations specifically identifying the 2009 De-
       claratory Judgment Action, which Heikka characterized as forum
       shopping, frivolous, duplicative, and filed in bad faith.
               Safeco removed the 2021 Bad Faith Action to federal court
       and moved to dismiss it. It argued the 2019 Bad Faith Action was
       still pending in state court and that the 2021 lawsuit was duplica-
       tive. To the extent Heikka sought to add additional facts to support
USCA11 Case: 22-11380      Document: 58-1     Date Filed: 12/29/2022     Page: 5 of 6




       22-11380               Opinion of the Court                         5

       her bad faith claim, Safeco asserted she should have sought leave
       to file another amended complaint in the 2019 Bad Faith Action.
               Heikka responded that the 2021 Bad Faith Action brought a
       bad faith claim related to the filing of the Declaratory Judgment
       Action, which was a separate cause of action from the bad faith fail-
       ure-to-settle claim.
               The district court agreed with Safeco and dismissed the 2021
       Bad Faith Action with prejudice as duplicative. The court ex-
       plained the proper action would have been to amend the 2019 Bad
       Faith Action instead of filing a new action based on the same sub-
       ject matter and against the same party.
                                  II. DISCUSSION
               “Trial courts are afforded broad discretion in determining
       whether to stay or dismiss litigation in order to avoid duplicating a
       proceeding already pending in another federal court.” I.A. Durbin,
       Inc. v. Jefferson Nat’l Bank, 793 F.2d 1541, 1551-52 (11th Cir. 1986).
       “In assessing the appropriateness of dismissal in the event of an ex-
       ercise of concurrent jurisdiction,” the Supreme Court has ex-
       plained a federal court may consider factors such as “the inconven-
       ience of the federal forum,” “the desirability of avoiding piecemeal
       litigation,” and “the order in which jurisdiction was obtained by the
       concurrent forums.” Colo. River Water Conservation Dist. v.
       United States, 424 U.S. 800, 818-19 (1976). Like Florida courts, we
       have also recognized the claim-splitting doctrine “to promote judi-
       cial economy and shield parties from vexatious and duplicative lit-
       igation while empowering the district court to manage its docket.”
       Vanover v. NCO Fin. Servs., 857 F.3d 833, 843 (11th Cir. 2017); see,
USCA11 Case: 22-11380      Document: 58-1     Date Filed: 12/29/2022     Page: 6 of 6




       6                      Opinion of the Court                 22-11380

       e.g., Dep’t of Agric. & Consumer Servs. v. Mid-Fla. Growers, 570
       So. 2d 892, 901 (Fla. 1990). Where, as in this case, the district
       court’s dismissal is based on case management grounds, we review
       the dismissal for abuse of discretion. Vanover, 857 F.3d at 837-38.
              The common law bad faith claims in the 2019 Bad Faith Ac-
       tion and 2021 Bad Faith Action involve the same parties—Heikka
       suing Safeco—and they both arise from Safeco’s handling of
       Heikka’s claim against Safeco’s insured. See id. at 841-42 (setting
       forth a two-factor test); cf. Berges v. Infinity Ins. Co., 896 So. 2d
       665, 680 (Fla. 2004) (“In Florida, the question of whether an insurer
       has acted in bad faith in handling claims against the insured is de-
       termined under the ‘totality of the circumstances’ standard.”).
       Given the history of these cases, the district court did not abuse its
       discretion in dismissing the 2021 Bad Faith Action to save scarce
       judicial resources. For similar reasons, we are not persuaded by
       Heikka’s argument that her proposed amendments would have
       saved the 2021 Bad Faith Action from dismissal.
              We affirm the district court’s dismissal of the 2021 Bad Faith
       Action and leave any issues related to Safeco’s filing of the 2009
       Declaratory Judgment Action for the state court.
              AFFIRMED.